Citation Nr: 1504099	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-48 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with old compression fracture at C6.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel






INTRODUCTION

The Veteran had active service from April 1961 to August 1961 and from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that granted an increased rating from 10 to 20 percent for the Veteran's cervical spine disability.

The Board remanded this matter in May 2012 for RO review of evidence that was submitted without waiver and for the scheduling of a VA examination.  The Board remanded this matter again in September 2013 and April 2014 for the scheduling of VA examinations.  All development has now been substantially completed and there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-connected cervical spine disability has been manifested by painful, limited motion; forward flexion of the cervical spine has not been limited to 15 degrees or less; and the cervical spine disability has not resulted in ankylosis, any incapacitating episodes necessitating bed rest prescribed by a physician or any associated objective neurologic abnormalities.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with old compression fracture at C6 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Duties to Notify and Assist

In a correspondence dated in April 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with her claim for an increased rating.  The VA examination reports from April 2009, June 2012, December 2012, October 2013, December 2013, June 2014 and November 2014, taken together reflect that the examiners' recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran seeks an increased rating for his cervical spine disability based on manifestations including pain and limited motion.  He stated in recent written argument that he is unable to move his neck normally and it affects his lifestyle.  He feels that a 40 percent rating is warranted based on pain.  

The cervical spine disability has been rated 20 percent disabling under diagnostic code 5243.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the thoracolumbar spine is 340 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a , DC 5243 (2014).

Private treatment records dated in January and February 2009 show that the Veteran received treatment to include prescription medication, traction and a neck collar.  MRI showed multilevel spondylosis and disc protrusions with moderate canal stenosis.  

The Veteran was afforded a VA examination of the cervical spine in April 2009 by an examiner who reviewed the claims folder.  The Veteran reported that he developed neck pain onset in the 1960s.  He reported that the pain is off and on, he does have a few days without pain but most days he has at least some mild discomfort.  He treated his pain with Etodolac 400 mg twice daily with moderate relief of pain without side effects.  He acknowledged flare ups described as severe occurring about every two or three weeks lasting an average of two days but as long as four days precipitated by lying down alleviated by rest and change of position.  The Veteran also acknowledged additional limitation of motion during flare up.  Associated features included numbness in arms at night relieved by turning over and changing position.  The Veteran denied effects of the neck condition on work activities.  

Range of motion included forward flexion of 0 to 40 degrees on active and passive range of motion without pain on range of motion and without loss of range of motion on repetition.  Extension was 0 to 30 degrees on active and passive range of motion with pain beginning and ending at 30 degrees on active and passive range of motion with no loss of range of motion on repetition.  Left and right lateral flexion were 0 to 10 degrees on active and passive range of motion with pain beginning and ending at 10 degrees on active and passive range of motion and no loss of range of motion on repetition.  Left and right lateral rotation was 0 to 30 degrees on active and passive range of motion.  Pain began and ended at 30 degrees on active and passive range of motion with no loss of range of motion on repetition.  Neurological examination revealed normal (2+) deep tendon reflexes  at bilateral brachial radialis and biceps.  Motor examination revealed equal strength bilateral hands.  Sensory examination revealed intact touch sensation and vibratory sense at bilateral fingers.  The diagnosis was degenerative disc disease with canal stenosis.  

A June 2012 report of VA examination for neurological evaluation contains the examiner's review of the claims folder but does not include examination as the Veteran did not report.  The examiner detailed the Veteran's treatment in service for cervical injury namely a compression fracture of the cervical area sustained while diving into a pool.  He noted that the Veteran had not had treatment until 2007 for the neck, and he reviewed the private treatment records noted above which show complaints of severe pain since 2009.  

Records from Mercy Hospital reflect that the Veteran received epidural steroidal injections in 2011 and 2012 for cervical pain.  

The Veteran underwent a VA neurological examination in November 2013 by an examiner who reviewed the claims folder.  The Veteran reported he had done well following service and noted his history included drag racing on a drag car circuit for years.  Recently he has had a few "episodes of intense pain" for which he takes Ibuprofen. He has seen a couple of neurosurgeons and they did not recommend any surgical intervention, but he was now getting some steroid injections as needed.  He had no complaints looking up or down or to the right, but his rotation to the left was limited, but not by pain.  He reported that he usually hears a "pop" in his neck.  He was still employed as an insurance consultant by a bank and reported that he does well with his job and not is limited by his cervical spine.  

Range of motion included forward flexion and extension both to 45 degrees with no objective evidence of painful motion, right lateral flexion to 25 degrees with no objective evidence of painful motion, left lateral flexion to 15 degrees with no objective evidence of painful motion, right lateral rotation to 35 degrees and left lateral rotation to 40 degrees, with no objective evidence of painful motion.  In response to the question, "If ROM does not conform to the normal range of motion identified above but is normal for this Veteran (for reasons other than a cervical spine (neck) condition, such as age, body habitus, neurologic disease), explain:" the examiner wrote: "Patient is 72 years of age and used to race drag cars after his cervical spine incident during military training."  

The Veteran was not able to perform repetitive testing as he stated doing so bothered his neck.  He did not have functional loss of the cervical spine.  Muscle strength was normal and there was no atrophy.  Reflexes were normal.  Sensory examination was normal, and there were no other neurological abnormalities.  The examiner stated that the Veteran did have IVDS but there had been no incapacitating episodes in the last 12 months.  The examiner noted that there were no other pertinent physical findings, complications signs or symptoms.  There was no functional impact on the Veteran's ability to work.  The examiner added, "Patient has adequate range of motion of his neck, with the only significant restriction being to the left, in both rotation and flexion.  There was no grimacing or painful reaction to his ROM limitation, it was just, 'it won't turn any further.'  As for service connection disability, it is just as likely as not that his degenerative changes are due to age and his time spent driving a drag car with significant repetitive changes in acceleration with forces transmitted to the head and neck."

The Veteran underwent additional examination in June 2014 in compliance with Board remand instructions.  The examiner diagnosed degenerative arthritis of the spine and noted that the Veteran was still working as described above.  The Veteran noted that his range of motion was better than before in the last examination and he wanted to be measured again.  He reported that about a year ago he had to stay in bed about 4 or 5 days but now he was better, though the neck pain never goes away.  He had quit taking medication for neck pain.  

Range of motion included forward flexion to 20 and extension to 15 degrees with no objective evidence of painful motion, right lateral flexion to 30 degrees with no objective evidence of painful motion, left lateral flexion to 15 degrees with no objective evidence of painful motion, right lateral rotation to 40 degrees and left lateral rotation to 25degrees, with no objective evidence of painful motion.  Post repetitive testing revealed flexion to 20 degrees, extension to 15 degrees, lateral flexion to 15 bilaterally and lateral rotation to 30 bilaterally.  Muscle strength was normal with no atrophy, sensory and reflexes were normal.  There was no radiculopathy, ankylosis or other neurologic abnormality.  There were no other pertinent findings.  It was noted that the Veteran continued to work.  Finally, the examiner noted there were no records of a crushed vertebra in service.  

The above examiner clarified in October 2014 that Veteran has not been ordered to stay in bed by a physician in the last 12 months for any incapacitating IVDS episodes.  No separate ratable neurological disability as a manifestation of the service-connected cervical spine disc disease was found.  The Veteran was noted to be up and about, performing activities of daily living and still driving himself to work.

Also in October 2014, the Veteran underwent an additional examination by the VA neurologist who reviewed the claims folder in June 2012 when the Veteran did not report for examination.  The examiner stated as follows:  

The patient has been examined by several neurosurgeons all of whom report normal strength, DTR, and negative Hoffman sign and negative Spurling sign.  His neck has been described as being "supple" though he was felt to have some decrease in range of motion.  This does not hamper either driving (including on the race car circuit) or working at his job at a bank.  In my opinion it is UNLIKELY that the patient has any separately ratable neurological disability (in addition to his orthopedic disability) that relates to his service connected cervical spine disc disease.  The veteran did not show up to one EMG/NCV appointment and cancelled a more recent EMG/NCV.  I therefore cannot comment on any EMG/NCV evidence of peripheral nerve involvement.  However given the veteran's multiple normal neurological examinations by multiple examiners, such peripheral nerve involvement is felt to be UNLIKELY.  

As noted, the Veteran's cervical spine disability is currently evaluated as 20 percent disabling pursuant to the general rating formula.  This evaluation contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During the entire period relevant to this claim, the Board concludes that this 20 percent evaluation is appropriate.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Such is not shown or approximated by the evidence of record.  The range of motion consistently exceeds 15 degrees flexion and there has been no demonstration of ankylosis.  Moreover, there is no evidence of incapacitating episodes of intervertebral disc syndrome that would allow for a higher evaluation under the criteria for evaluation of that disability.  The VA examiner's addendum in October 2014 specifically indicated there had been no such episodes.  Additionally, the medical opinion evidence shows that there is no neurologic abnormality associated with the cervical spine disability.  Accordingly, a higher evaluation is not warranted.

As to 38 C.F.R. § 4.59, the Board notes that painful motion has been considered but does not find that such supports a higher rating in this case.  The Board accepts that the Veteran has experienced functional impairment and pain due to his cervical spine disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation.  The Board notes that the most recent examiner's description of the Veteran's neck condition shows that the condition is most appropriately rated at the 20 level and does not approximate the next higher rating.  Moreover, the Veteran has recently stated that he has stopped taking medication for his disability.  The Board therefore finds that the evaluation assigned herein is appropriate for the Veteran's cervical spine disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's cervical spine disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, musculoskeletal or neurological symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's cervical spine disability (i.e., painful limited motion) is specifically contemplated under the appropriate rating criteria for the cervical spine.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected cervical spine disability renders him unemployable.  The record is replete with references to the fact that he is still working and has done so throughout the pendency of this claim.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with old compression fracture at C6 is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


